DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to an amendment filed January 14, 2021. Claims 30-44 were previously pending, with claims 33-37 withdrawn from consideration. Applicant amended claims 30 and 38. Claims 30-32 and 39-44 are under consideration, since claim 38 as amended depends from the withdrawn claim 33.
Applicant’s claim amendments overcame the rejection of claims 30-32 and 38-44 under 35 U.S.C. 112, second paragraph. All other previously presented rejections are maintained for reasons given in the “Response to Arguments” below.
Response to Arguments
Applicant's arguments filed January 14, 2021 have been fully considered but they are not persuasive. 
Regarding the rejection of claims 30-32 and 38-44 under 35 U.S.C. 112, first paragraph, written description, Applicant argues the following:
	“The claimed method is fully supported by the as-filed specification. In particular, paragraph [0010] of the as-filed specification describes a method for monitoring the effectiveness of an anti-cancer therapy in a patient diagnosed as having HCC. Paragraph [0010] further describes that the miRNA level is measured (i) prior to initiating anti-cancer therapy and (ii) after anti-cancer therapy has been initiated. The level of miRNA are compared as an indicator of the effectiveness of the anti-cancer therapy, wherein an increase in the miRNA level following the initiation of anti-cancer therapy indicates that the therapy is effective and no change or a reduction in the miRNA levels following the initiation of therapy indicates that 
	Response
	The cited paragraphs are quoted below:
“[0010] In another aspect, the invention provides methods for monitoring the effectiveness of an anti-cancer therapy (e.g., chemotherapy, radiation therapy, and/or surgical resection) in a patient diagnosed as having hepatocellular carcinoma. The level of any of the foregoing miRNAs are measured and optionally normalized to an internal RNA control. In one embodiment, the miRNA level is measured (i) prior to initiating anti-cancer therapy and (ii) after anti-cancer therapy has been initiated. The miRNA levels are compared as an indicator of the effectiveness of the anti-cancer therapy, wherein an increase in the miRNA level following the initiation of anti-cancer therapy indicates that the therapy is effective and no change or a reduction in the miRNA levels following the initiation of therapy indicates that the therapy was ineffective. In another embodiment, the miRNA level is measured after anti-cancer therapy has been initiated and the miRNA level is compared against at least one of (i) a reference level of one or more healthy individuals or one or more chronic liver disease patients.”
“[0050] The present inventors have established a link between alterations in circulating miRNA levels and HCC. In some embodiments, the level of circulating miRNAs, alone and in combination with conventional HCC serum markers, are used to improve HCC detection. In exemplary embodiments, the miRNAs are selected from the group consisting of: miR-16, miR-199a, and miR-195. In one embodiment, miR-16, combined with AFP, AFP-L3%, and DCP, yields greater sensitivity than the conventional HCC markers alone. In some embodiments, HCC can be diagnosed in patients with tumors < about 3 cm. As shown in the Examples, miR-16 identified 34 of the 43 (79%) patients with small tumors, a markedly higher frequency than identified with the individual conventional serum markers of HCC. Furthermore, the combination of miR-16 with the three conventional HCC markers increased the sensitivity significantly. In some embodiments, the combination of miR-16 with AFP, AFP-L3%, and DCP yields excellent diagnostic characteristics, with a sensitivity of 92.4% and specificity of 78.5%. Furthermore, miR-16 measurement as a second-line test identified a substantial proportion of HCC cases that exhibited false-negative results with all 3 conventional HCC markers.”
	Therefore, while these paragraphs make generalized statements about monitoring any anti-cancer therapy for HCC using miRNA levels, Applicant’s disclosure provides no evidence that such monitoring can be performed in case of any anti-cancer therapy for HCC. Specifically, the disclosure provides no evidence that the levels of miR-16 change in response to any anti-cancer therapy for HCC, therefore the claims lack written description.
	The rejection is maintained and takes into account claim amendments.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 30-32 and 39-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 30 is drawn to a method for monitoring the effectiveness of an anti-cancer therapy in a patient diagnosed as having hepatocellular carcinoma (HCC) comprising: 
(a) detecting a level of miR-16 miRNA in a serum sample from a human subject diagnosed as having HCC, wherein the serum sample is obtained from the subject prior to administration of the anti-cancer therapy, by: 
(i) performing real-time reverse transcription polymerase chain reaction (RT-PCR) on the serum sample of (a) to measure a Ct value for miR-16 miRNA and a control Ct value for U6 small RNA, wherein the Ct value is measured using a detectably labeled probe specific for each miRNA assayed; and 
(ii) calculating a delta Ct value by subtracting the U6 control Ct value from the miR-16 Ct value; 
(b) detecting a level of miR-16 miRNA in a serum sample from the human subject diagnosed as having HCC, wherein the serum sample is obtained from the subject at a time point following to administration of the anti-cancer therapy, by: 
(i) performing real-time reverse transcription polymerase chain reaction (RT-PCR) on the serum sample of (b) to measure a Ct value for miR-16 miRNA and a control Ct value for U6 small RNA, wherein the Ct value is measured using a detectably labeled probe specific for each miRNA assayed; and 
(ii) calculating a delta Ct value by subtracting the U6 control Ct value from the miR-16 Ct value; and 
(c) comparing the delta Ct value of (a)(ii) to the delta Ct value of (b)(ii), wherein an increase in the miRNA level following the initiation of anti-cancer therapy indicates that the therapy is effective.
Applicant did not describe any method of monitoring an anti-cancer therapy in a patient with hepatocellular carcinoma by detecting miR-16 levels in serum samples of patients with HCC before and after administration of anti-cancer therapy.
The specification has a working example (pages 28-35) in which sera of patients with HCC and liver cirrhosis (105), chronic liver disease (CLD) (107) and healthy adults (71) were examined by semi-quantitative RT-PCR for levels of miR-1, miR-16, miR-122a, miR-139, miR-195, miR-199a and miR-224. The levels were normalized to U6 small RNA. Applicant discovered that sera of HCC patients had significantly median lower levels of miR-16, miR-199a and miR-195 than CLD or healthy subjects. As can be seen in Table 3, there was a wide range of miRNA levels observed in each population of subjects. Based on the distribution of Ct values in each HCC and CLD populations Applicant determined that a cutoff value of Ct = 6 for miR-16 and Ct = 10 for miR-199a provided best separation between the two groups.
There are no examples of detection of miR-16 levels before and after treatment with anti-cancer therapy for patients with hepatocellular carcinoma, or evidence that the level of miR-16 changes with response to any anti-cancer therapy, therefore Applicant was not in possession of the invention as claimed.
7. 	No references were found teaching or suggesting claims 30-32 and 39-44, but they are rejected for reasons given above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        March 10, 2021